DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This action is in response to the following communication: Non-provisional Application No. 16/403307 filed on 05/03/2019.
3.	Claims 1-20 are pending.  

Claims 1, 13 and 17 are independent claims.  

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory and/or abstract subject matter. 
	Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because claim 1 recites a “data processing device …” that has been reasonably interpreted as a computer program, software, listing per se (see paragraph [0027], of the specification).  Claim 1 recite the “data processing device …” which does not fall within at least one of the four categories of patent eligible subject matter recited in 35 U.S.C 101 (process, machine, manufacture, or composition of matter), e.g., since the claim is directed to software. Therefore, claim 1 is rejected as non-statutory – see MPEP 7.05.01.  
	Claims 2-12 do not remedy the deficiencies of claim 1, and are also rejected as non-statutory.
Claim Rejections - 35 USC § 103

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-3, 11-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Judge et al.,  US 2015/0363186 (hereinafter Judge) in view of Rao, U.S. Patent No. 10,896,070.
  In regards to claim 1, Judge teaches:
A data processing device for providing data storage services, comprising: memory; persistent storage for storing a code repository (p. 1, [0003], see referring to FIG. 1, an application store 115 may be designed to download and install applications 116, 117, 118 from an application provider 130 via a network 120).  
a device manager that provides the data storage services based, in part, on device manager data stored in memory regions of the memory (p. 1, [0003], see referring to FIG. 1, an application store 115 may be designed to download and install applications 116, 117, 118 from an application provider 130 via a network 120).
a state manager programmed to: obtain a code update request for a new state for the device manager; inject state manager code to begin execution of the state manager in response to obtaining the code update request (Fig. 2, Application 
extract the state manager code to resume execution of the updated device manager (p. 2, [0026], see the component manager 210 may cause an already installed application to shut down during the upgrade process, and may trigger the application to restart upon completing the upgrade process.  The component manager 210 may launch subroutine or process in an upgraded application to cause the upgraded application to complete an upgrade process).
Judge doesn’t explicitly teach:
update the device manager data using the code repository and a memory region state map to obtain an updated device manager.
However, teaches Rao such use: (column 4, line 64-column 5, line 6, see providing a software-based system that allows seamless updates and changes to the system… stateless containers may be used to implement various components of the system.  Such a "stateless" system may enable efficient upgrades and downgrades of binaries) and (column 2, lines 42-49, see the content management system may further comprise a mapping memory having stored thereon mapping data that maps internal IP addresses of the plurality of stateless containers of binaries to corresponding external IP addresses that are accessible to external users of the content management system and status data that indicates a current operational status of each of the different versions of the first functional component) (emphasis added). 
Judge and Rao are analogous art because they are from the same field of endeavor, software updating.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Judge and Rao before him or her, to modify the system of Judge to include the teachings of Rao, as a content management system, and accordingly it would enhance the system of Judge, which is focused on managing software, because that would provide Judge with the ability to utilize upgrade and downgrade routines, as suggested by Rao (column 29, lines 36-49).    

  In regards to claim 2, Judge teaches:
making a determination, based on the code update request, that the request is for an upgrade of the device manager (p. 4, [0053], see a third example option 810 may receive input associated with upgrading or downgrading versions of software associated with the software suite.  For example, the component manager 804 may check for upgrades responsive to receiving a selection of the third example option 810).
in response to the determination: performing an upgrade routine, specified by entries of the state definition having a second index number that is larger than the index number, based on the new state (p. 3, [0037], see application-specific 
Judge doesn’t explicitly teach:
updating the device manager data using the code repository and the memory region state map to obtain the updated device manager comprises: selecting a memory region of the memory regions; 
However, teaches Rao such use: (column 4, line 64-column 5, line 6, see providing a software-based system that allows seamless updates and changes to the system… stateless containers may be used to implement various components of the system.  Such a "stateless" system may enable efficient upgrades and downgrades of binaries) and (column 2, lines 42-49, see the content management system may further comprise a mapping memory having stored thereon mapping data that maps internal IP addresses of the plurality of stateless containers of binaries to corresponding external IP addresses that are accessible to external users of the content management system and status data that indicates a current operational status of each of the different versions of the first functional component) (emphasis added). 
identifying a state of the device manager data in the selected memory region using the memory region state map.
However, teaches Rao such use: (column 2, lines 42-49, see the content management system may further comprise a mapping memory having stored thereon mapping data that maps internal IP addresses of the plurality of stateless containers of binaries to corresponding external IP addresses that are accessible to external users of the content status data that indicates a current operational status of each of the different versions of the first functional component) (emphasis added).
identifying an index number of a state definition of the code repository, associated with the memory region, based on the state of the device manager data.
However, teaches Rao such use: (column 2, lines 42-49, see the content management system may further comprise a mapping memory having stored thereon mapping data that maps internal IP addresses of the plurality of stateless containers of binaries to corresponding external IP addresses that are accessible to external users of the content management system and status data that indicates a current operational status of each of the different versions of the first functional component) (emphasis added).
Judge and Rao are analogous art because they are from the same field of endeavor, software updating.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Judge and Rao before him or her, to modify the system of Judge to include the teachings of Rao, as a content management system, and accordingly it would enhance the system of Judge, which is focused on managing software, because that would provide Judge with the ability to utilize upgrade and downgrade routines, as suggested by Rao (column 29, lines 36-49).    

  In regards to claim 3,
making a determination, based on the code update request, that the request is for a downgrade of the device manager (p. 4, [0053], see a third example option 810 may receive input associated with upgrading or downgrading versions of software associated with the software suite.  For example, the component manager 804 may check for upgrades responsive to receiving a selection of the third example option 810) and (p. 1, [0003], see referring to FIG. 1, an application store 115 may be designed to download and install applications 116, 117, 118 from an application provider 130 via a network 120).
in response to the determination: performing a downgrade routine, specified by an entry of the state definition having a second index number that is smaller than the index number, based on the new state (p. 4, [0053], see a third example option 810 may receive input associated with upgrading or downgrading versions of software associated with the software suite).
Judge doesn’t explicitly teach:
updating the device manager data using the code repository and the memory region state map to obtain the updated device manager comprises: selecting a memory region of the memory regions.
However, teaches Rao such use: (column 4, line 64-column 5, line 6, see providing a software-based system that allows seamless updates and changes to the system… stateless containers may be used to implement various components of the system.  Such a "stateless" system may enable efficient upgrades and downgrades of binaries) and (column 2, lines 42-49, see the content management system may further comprise a mapping memory having stored thereon mapping data that maps internal IP addresses of the plurality of stateless containers of binaries to corresponding external IP addresses that are accessible to external users of the content management system and status data that indicates a current operational status of each of the different versions of the first functional component) (emphasis added). 
identifying a state of the device manager data in the selected memory region using the memory region state map.
However, teaches Rao such use: (column 2, lines 42-49, see the content management system may further comprise a mapping memory having stored thereon mapping data that maps internal IP addresses of the plurality of stateless containers of binaries to corresponding external IP addresses that are accessible to external users of the content management system and status data that indicates a current operational status of each of the different versions of the first functional component) (emphasis added).
identifying an index number of a state definition of the code repository, associated with the memory region, based on the state of the device manager data.
However, teaches Rao such use: (column 2, lines 42-49, see the content management system may further comprise a mapping memory having stored thereon mapping data that maps internal IP addresses of the plurality of stateless containers of binaries to corresponding external IP addresses that are accessible to external users of the content management system and status data that indicates a current operational status of each of the different versions of the first functional component) (emphasis added).  
Judge and Rao are analogous art because they are from the same field of endeavor, software updating.


  In regards to claim 11, Judge teaches:
injecting the state manager code temporarily suspends functionality of the device manager (p. 2, [0026], see the component manager 210 may cause an already installed application to shut down during the upgrade process, and may trigger the application to restart upon completing the upgrade process.  The component manager 210 may launch subroutine or process in an upgraded application to cause the upgraded application to complete an upgrade process).  

  In regards to claim 12, Judge teaches:
extracting the state manager code temporarily resumes functionality of the device manager (p. 2, [0026], see the component manager 210 may cause an already installed application to shut down during the upgrade process, and may trigger the application to restart upon completing the upgrade process). 

  In regards to claim 13
A method for providing data storage services, comprising (p. 1, [0003], see referring to FIG. 1, an application store 115 may be designed to download and install applications 116, 117, 118 from an application provider 130 via a network 120). 
obtaining a code update request for a new state of a device manager; injecting state manager code to begin execution of a state manager in response to obtaining the code update request (Fig. 2, Application Store 115, Component manager 210), (p. 4, [0054], see the component manager may be used to manage downgrades of the software suite in a variety of ways. In one embodiment, the component manager may be used to verify compatibility between a requested downgraded version of an application and any associated databases) and (p. 1, [0003], see referring to FIG. 1, an application store 115 may be designed to download and install applications 116, 117, 118 from an application provider 130 via a network 120).
the device manager data is stored in a memory region of memory of a data processing device hosting the device manager (p. 1, [0003], see referring to FIG. 1, an application store 115 may be designed to download and install applications 116, 117, 118 from an application provider 130 via a network 120).
extracting the state manager code to resume execution of the updated device manager that provides the data storage services (p. 2, [0026], see the component manager 210 may cause an already installed application to shut down during the upgrade process, and may trigger the application to restart upon completing the upgrade process.  The component manager 210 may launch 
Judge doesn’t explicitly teach:   
updating device manager data using a code repository and a memory region state map to obtain an updated device manager.
However, teaches Rao such use: (column 4, line 64-column 5, line 6, see providing a software-based system that allows seamless updates and changes to the system… stateless containers may be used to implement various components of the system.  Such a "stateless" system may enable efficient upgrades and downgrades of binaries) and (column 2, lines 42-49, see the content management system may further comprise a mapping memory having stored thereon mapping data that maps internal IP addresses of the plurality of stateless containers of binaries to corresponding external IP addresses that are accessible to external users of the content management system and status data that indicates a current operational status of each of the different versions of the first functional component) (emphasis added). 
Judge and Rao are analogous art because they are from the same field of endeavor, software updating.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Judge and Rao before him or her, to modify the system of Judge to include the teachings of Rao, as a content management system, and accordingly it would enhance the system of Judge, which is focused on managing software, because that would provide Judge with the 

  In regards to claim 14, Judge teaches:
making a determination, based on the code update request, that the request is for an upgrade of the device manager (p. 4, [0053], see a third example option 810 may receive input associated with upgrading or downgrading versions of software associated with the software suite.  For example, the component manager 804 may check for upgrades responsive to receiving a selection of the third example option 810).
in response to the determination: performing an upgrade routine, specified by entries of the state definition having a second index number that is larger than the index number, based on the new state (p. 3, [0037], see application-specific improvements or bug fixes can be given a new version number where the suite-specific version number is the same but the application-specific version number increases).
Judge doesn’t explicitly teach:
updating the device manager data using the code repository and the memory region state map to obtain the updated device manager comprises: selecting the memory region.
However, teaches Rao such use: (column 4, line 64-column 5, line 6, see providing a software-based system that allows seamless updates and changes to the system… stateless containers may be used to implement various components of the system.  mapping memory having stored thereon mapping data that maps internal IP addresses of the plurality of stateless containers of binaries to corresponding external IP addresses that are accessible to external users of the content management system and status data that indicates a current operational status of each of the different versions of the first functional component) (emphasis added). 
identifying a state of the device manager data in the selected memory region using the memory region state map.
However, teaches Rao such use: (column 2, lines 42-49, see the content management system may further comprise a mapping memory having stored thereon mapping data that maps internal IP addresses of the plurality of stateless containers of binaries to corresponding external IP addresses that are accessible to external users of the content management system and status data that indicates a current operational status of each of the different versions of the first functional component) (emphasis added).
identifying an index number of a state definition of the code repository, associated with the memory region, based on the state of the device manager data.
However, teaches Rao such use: (column 2, lines 42-49, see the content management system may further comprise a mapping memory having stored thereon mapping data that maps internal IP addresses of the plurality of stateless containers of binaries to corresponding external IP addresses that are accessible to external users of the content 
Judge and Rao are analogous art because they are from the same field of endeavor, software updating.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Judge and Rao before him or her, to modify the system of Judge to include the teachings of Rao, as a content management system, and accordingly it would enhance the system of Judge, which is focused on managing software, because that would provide Judge with the ability to utilize upgrade and downgrade routines, as suggested by Rao (column 29, lines 36-49).    

  In regards to claim 15, Judge teaches:
making a determination, based on the code update request, that the request is for a downgrade of the device manager (p. 4, [0053], see a third example option 810 may receive input associated with upgrading or downgrading versions of software associated with the software suite.  For example, the component manager 804 may check for upgrades responsive to receiving a selection of the third example option 810) and (p. 1, [0003], see referring to FIG. 1, an application store 115 may be designed to download and install applications 116, 117, 118 from an application provider 130 via a network 120).
in response to the determination: performing a downgrade routine, specified by an entry of the state definition having a second index number that is smaller than 
Judge doesn’t explicitly teach:
updating the device manager data using the code repository and the memory region state map to obtain the updated device manager comprises: selecting a memory region of the memory regions.
However, teaches Rao such use: (column 4, line 64-column 5, line 6, see providing a software-based system that allows seamless updates and changes to the system… stateless containers may be used to implement various components of the system.  Such a "stateless" system may enable efficient upgrades and downgrades of binaries) and (column 2, lines 42-49, see the content management system may further comprise a mapping memory having stored thereon mapping data that maps internal IP addresses of the plurality of stateless containers of binaries to corresponding external IP addresses that are accessible to external users of the content management system and status data that indicates a current operational status of each of the different versions of the first functional component) (emphasis added). 
identifying a state of the device manager data in the selected memory region using the memory region state map.
However, teaches Rao such use: (column 2, lines 42-49, see the content management system may further comprise a mapping memory having stored thereon mapping data that maps internal IP addresses of the plurality of stateless containers of binaries to corresponding external IP addresses that are accessible to external users of the content status data that indicates a current operational status of each of the different versions of the first functional component) (emphasis added).
identifying an index number of a state definition of the code repository, associated with the memory region, based on the state of the device manager data.
However, teaches Rao such use: (column 2, lines 42-49, see the content management system may further comprise a mapping memory having stored thereon mapping data that maps internal IP addresses of the plurality of stateless containers of binaries to corresponding external IP addresses that are accessible to external users of the content management system and status data that indicates a current operational status of each of the different versions of the first functional component) (emphasis added).
Judge and Rao are analogous art because they are from the same field of endeavor, software updating.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Judge and Rao before him or her, to modify the system of Judge to include the teachings of Rao, as a content management system, and accordingly it would enhance the system of Judge, which is focused on managing software, because that would provide Judge with the ability to utilize upgrade and downgrade routines, as suggested by Rao (column 29, lines 36-49).    

  In regards to claim 17
A non-transitory computer readable medium comprising computer readable program code, which when executed by a computer processor enables the computer processor to perform a method for providing data storage services, the method comprising (p. 1, [0003], see referring to FIG. 1, an application store 115 may be designed to download and install applications 116, 117, 118 from an application provider 130 via a network 120). 
obtaining a code update request for a new state of a device manager; injecting state manager code to begin execution of a state manager in response to obtaining the code update request (Fig. 2, Application Store 115, Component manager 210), (p. 4, [0054], see the component manager may be used to manage downgrades of the software suite in a variety of ways. In one embodiment, the component manager may be used to verify compatibility between a requested downgraded version of an application and any associated databases) and (p. 1, [0003], see referring to FIG. 1, an application store 115 may be designed to download and install applications 116, 117, 118 from an application provider 130 via a network 120).
the device manager data is stored in a memory region of memory of a data processing device hosting the device manager (p. 1, [0003], see referring to FIG. 1, an application store 115 may be designed to download and install applications 116, 117, 118 from an application provider 130 via a network 120).
extracting the state manager code to resume execution of the updated device manager that provides the data storage services (p. 2, [0026], see the component manager 210 may cause an already installed application to shut 
Judge doesn’t explicitly teach:
updating device manager data using a code repository and a memory region state map to obtain an updated device manager.
However, teaches Rao such use: (column 4, line 64-column 5, line 6, see providing a software-based system that allows seamless updates and changes to the system… stateless containers may be used to implement various components of the system.  Such a "stateless" system may enable efficient upgrades and downgrades of binaries) and (column 2, lines 42-49, see the content management system may further comprise a mapping memory having stored thereon mapping data that maps internal IP addresses of the plurality of stateless containers of binaries to corresponding external IP addresses that are accessible to external users of the content management system and status data that indicates a current operational status of each of the different versions of the first functional component) (emphasis added). 
Judge and Rao are analogous art because they are from the same field of endeavor, software updating.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Judge and Rao before him or her, to modify the system of Judge to include the teachings of Rao, as a content management system, and accordingly it would enhance the system of Judge, 

  In regards to claim 18, Judge teaches:
making a determination, based on the code update request, that the request is for an upgrade of the device manager (p. 4, [0053], see a third example option 810 may receive input associated with upgrading or downgrading versions of software associated with the software suite.  For example, the component manager 804 may check for upgrades responsive to receiving a selection of the third example option 810).
in response to the determination: performing an upgrade routine, specified by entries of the state definition having a second index number that is larger than the index number, based on the new state (p. 3, [0037], see application-specific improvements or bug fixes can be given a new version number where the suite-specific version number is the same but the application-specific version number increases).
Judge doesn’t explicitly teach:
updating the device manager data using the code repository and the memory region state map to obtain the updated device manager comprises: selecting the memory region.
However, teaches Rao such use: (column 4, line 64-column 5, line 6, see providing a software-based system that allows seamless updates and changes to the system… containers may be used to implement various components of the system.  Such a "stateless" system may enable efficient upgrades and downgrades of binaries) and (column 2, lines 42-49, see the content management system may further comprise a mapping memory having stored thereon mapping data that maps internal IP addresses of the plurality of stateless containers of binaries to corresponding external IP addresses that are accessible to external users of the content management system and status data that indicates a current operational status of each of the different versions of the first functional component) (emphasis added). 
identifying a state of the device manager data in the selected memory region using the memory region state map.
However, teaches Rao such use: (column 2, lines 42-49, see the content management system may further comprise a mapping memory having stored thereon mapping data that maps internal IP addresses of the plurality of stateless containers of binaries to corresponding external IP addresses that are accessible to external users of the content management system and status data that indicates a current operational status of each of the different versions of the first functional component) (emphasis added).
identifying an index number of a state definition of the code repository, associated with the memory region, based on the state of the device manager data.
However, teaches Rao such use: (column 2, lines 42-49, see the content management system may further comprise a mapping memory having stored thereon mapping data that maps internal IP addresses of the plurality of stateless containers of binaries to corresponding external IP addresses that are accessible to external users of the content 
Judge and Rao are analogous art because they are from the same field of endeavor, software updating.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Judge and Rao before him or her, to modify the system of Judge to include the teachings of Rao, as a content management system, and accordingly it would enhance the system of Judge, which is focused on managing software, because that would provide Judge with the ability to utilize upgrade and downgrade routines, as suggested by Rao (column 29, lines 36-49).    

  In regards to claim 19, Judge teaches:
making a determination, based on the code update request, that the request is for a downgrade of the device manager (p. 4, [0053], see a third example option 810 may receive input associated with upgrading or downgrading versions of software associated with the software suite.  For example, the component manager 804 may check for upgrades responsive to receiving a selection of the third example option 810) and (p. 1, [0003], see referring to FIG. 1, an application store 115 may be designed to download and install applications 116, 117, 118 from an application provider 130 via a network 120).
in response to the determination: performing a downgrade routine, specified by an entry of the state definition having a second index number that is smaller than 
Judge doesn’t explicitly teach:
updating the device manager data using the code repository and the memory region state map to obtain the updated device manager comprises: selecting the memory region.
However, teaches Rao such use: (column 4, line 64-column 5, line 6, see providing a software-based system that allows seamless updates and changes to the system… stateless containers may be used to implement various components of the system.  Such a "stateless" system may enable efficient upgrades and downgrades of binaries) and (column 2, lines 42-49, see the content management system may further comprise a mapping memory having stored thereon mapping data that maps internal IP addresses of the plurality of stateless containers of binaries to corresponding external IP addresses that are accessible to external users of the content management system and status data that indicates a current operational status of each of the different versions of the first functional component) (emphasis added). 
identifying a state of the device manager data in the selected memory region using the memory region state map.
However, teaches Rao such use: (column 2, lines 42-49, see the content management system may further comprise a mapping memory having stored thereon mapping data that maps internal IP addresses of the plurality of stateless containers of binaries to corresponding external IP addresses that are accessible to external users of the content status data that indicates a current operational status of each of the different versions of the first functional component) (emphasis added). 
identifying an index number of a state definition of the code repository, associated with the memory region, based on the state of the device manager data.
However, teaches Rao such use: (column 2, lines 42-49, see the content management system may further comprise a mapping memory having stored thereon mapping data that maps internal IP addresses of the plurality of stateless containers of binaries to corresponding external IP addresses that are accessible to external users of the content management system and status data that indicates a current operational status of each of the different versions of the first functional component) (emphasis added).
Judge and Rao are analogous art because they are from the same field of endeavor, software updating.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Judge and Rao before him or her, to modify the system of Judge to include the teachings of Rao, as a content management system, and accordingly it would enhance the system of Judge, which is focused on managing software, because that would provide Judge with the ability to utilize upgrade and downgrade routines, as suggested by Rao (column 29, lines 36-49).    

Claims 4-10, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Judge in view of Rao in view of Johnson et al., US Patent No. 9710250, (hereinafter Johnson). 
In regards to claims 1, 13, and 17 the rejections above are incorporated respectively.
  In regards to claim 4, Judge and Rao, in particular Judge doesn’t explicitly teach:   
the code repository comprises: release definitions; memory region state definitions; upgrade routines; and downgrade routines.
However, Johnson teaches such use: (column 2, line 67-column 3, line 15, see the fabric controller maintains and manages various configuration requirements of the service application, or states, which govern what actions the fabric controller may take in a given situation with respect to the service application… the update mechanism--in cooperation with the fabric controller--is enabled to deploy a new version of a service application while managing how features of the new version are exposed to the client and how data structures of information from differing versions of the service application are stored and communicated) and (column 12, line 59-column 3, line 11, see the state machine 250 may comprise a single software component (e.g., residing on node 255) or may be partitioned into a plurality of distinct software components that interact with each other to govern the rollout or roll back of an update within the nodes 255, 265, 275, and 285 of the data center…in operation, the state machine 255 employs predefined procedures to initiate an update, to validate the updated instances, and, based on the validation, to decide whether to continue with the upgrade or invoke a downgrade of the updated instances.  One instance of the predefined procedures used by the state 

  In regards to claim 5, Judge and Rao, in particular Judge doesn’t explicitly teach:
each of the release definitions specifies that at least one of the memory region state definitions is to be implemented when the device manager is in a corresponding operating state.
However, Johnson teaches such use: (column 12, line 59-column 3, line 11, see the state machine 250 may comprise a single software component (e.g., residing on node 255) or may be partitioned into a plurality of distinct software components that interact with each other to govern the rollout or roll back of an update within the nodes 255, 265, 275, and 285 of the data center…in operation, the state machine 255 employs predefined procedures to initiate an update, to validate the updated instances, and, based on the validation, to decide whether to continue with the upgrade or invoke a downgrade of the updated instances.  One instance of the predefined procedures used by the state machine 255 when rolling out or rolling back an update is depicted in the upper-level organization structure, which diagrams some of the steps performed by the state machine 255). 

  In regards to claim 6,
each of the memory region state definitions specifies at least one upgrade routine of the upgrade routines for placing the device manager in a corresponding operating state from a previous operating state.
However, teaches Rao such use: (column 4, line 64-column 5, line 6, see providing a software-based system that allows seamless updates and changes to the system… stateless containers may be used to implement various components of the system.  Such a "stateless" system may enable efficient upgrades and downgrades of binaries) and (column 2, lines 42-49, see the content management system may further comprise a mapping memory having stored thereon mapping data that maps internal IP addresses of the plurality of stateless containers of binaries to corresponding external IP addresses that are accessible to external users of the content management system and status data that indicates a current operational status of each of the different versions of the first functional component) (emphasis added).
Judge and Rao are analogous art because they are from the same field of endeavor, software updating.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Judge and Rao before him or her, to modify the system of Judge to include the teachings of Rao, as a content management system, and accordingly it would enhance the system of Judge, which is focused on managing software, because that would provide Judge with the ability to utilize upgrade and downgrade routines, as suggested by Rao (column 29, lines 36-49).    

claim 7, Judge teaches:
when the device manager is in a first predetermined operating state, places the device manager into a second operating state (p. 4, [0053], see a third example option 810 may receive input associated with upgrading or downgrading versions of software associated with the software suite) and (p. 2, [0026], see the component manager 210 may cause an already installed application to shut down during the upgrade process, and may trigger the application to restart upon completing the upgrade process.  The component manager 210 may launch subroutine or process in an upgraded application to cause the upgraded application to complete an upgrade process). 
Judge doesn’t explicitly teach:
each of the upgrade routines specifies modifications to be made to a portion of the device manager data stored in a corresponding memory region of memory regions of the memory that.
However, teaches Rao such use: (column 4, line 64-column 5, line 6, see providing a software-based system that allows seamless updates and changes to the system… stateless containers may be used to implement various components of the system.  Such a "stateless" system may enable efficient upgrades and downgrades of binaries) and (column 2, lines 42-49, see the content management system may further comprise a mapping memory having stored thereon mapping data that maps internal IP addresses of the plurality of stateless containers of binaries to corresponding external IP addresses that are accessible to external users of the content management system status data that indicates a current operational status of each of the different versions of the first functional component) (emphasis added). 
Judge and Rao are analogous art because they are from the same field of endeavor, software updating.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Judge and Rao before him or her, to modify the system of Judge to include the teachings of Rao, as a content management system, and accordingly it would enhance the system of Judge, which is focused on managing software, because that would provide Judge with the ability to utilize upgrade and downgrade routines, as suggested by Rao (column 29, lines 36-49).    

  In regards to claim 8, Judge teaches:
the first predetermined operating state is associated with a first version of the device manager (p. 3, [0042-0044], see at block 710, the component manager may catalog existing versions of installed applications associated with a software suite… At block 720, the component manager may determine available versions of upgrades for the installed applications… if the component manager determines that a first portion (the suite-specific version number) has changed for any of the applications, the component manager may investigate whether upgrades are needed for the other installed applications). 
the second predetermined operating state is associated with a second version of the device manager that is more mature than the first version (p. 3, [0037], see 

  In regards to claim 9, Judge teaches:
when the device manager is in a first predetermined operating state, places the device manager into a second predetermined operating state (p. 4, [0053], see a third example option 810 may receive input associated with upgrading or downgrading versions of software associated with the software suite) and (p. 2, [0026], see the component manager 210 may cause an already installed application to shut down during the upgrade process, and may trigger the application to restart upon completing the upgrade process.  The component manager 210 may launch subroutine or process in an upgraded application to cause the upgraded application to complete an upgrade process). 
Judge doesn’t explicitly teach:
each of the downgrade routines specifies modifications to be made to a portion of the device manager data stored in a corresponding memory region of memory regions of the memory that.
However, teaches Rao such use: (column 4, line 64-column 5, line 6, see providing a software-based system that allows seamless updates and changes to the system… stateless containers may be used to implement various components of the system.  Such a "stateless" system may enable efficient upgrades and downgrades of binaries) and (column 2, lines 42-49, see the content management system may further comprise status data that indicates a current operational status of each of the different versions of the first functional component) (emphasis added). 
 Judge and Rao are analogous art because they are from the same field of endeavor, software updating.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Judge and Rao before him or her, to modify the system of Judge to include the teachings of Rao, as a content management system, and accordingly it would enhance the system of Judge, which is focused on managing software, because that would provide Judge with the ability to utilize upgrade and downgrade routines, as suggested by Rao (column 29, lines 36-49).    

  In regards to claim 10, Judge teaches:
the first predetermined operating state is associated with a first version of the device manager (p. 3, [0042-0044], see at block 710, the component manager may catalog existing versions of installed applications associated with a software suite… At block 720, the component manager may determine available versions of upgrades for the installed applications… if the component manager determines that a first portion (the suite-specific version number) has changed for 
the second predetermined operating state is associated with a second version of the device manager that is less mature than the first version (p. 4, [0053], see a third example option 810 may receive input associated with upgrading or downgrading versions of software associated with the software suite).

  In regards to claim 16, Judge and Rao, in particular Judge doesn’t explicitly teach:
the code repository comprises: release definitions; memory region state definitions; upgrade routines; and downgrade routines.
However, Johnson teaches such use: (column 2, line 67-column 3, line 15, see the fabric controller maintains and manages various configuration requirements of the service application, or states, which govern what actions the fabric controller may take in a given situation with respect to the service application… the update mechanism--in cooperation with the fabric controller--is enabled to deploy a new version of a service application while managing how features of the new version are exposed to the client and how data structures of information from differing versions of the service application are stored and communicated) and (column 12, line 59-column 3, line 11, see the state machine 250 may comprise a single software component (e.g., residing on node 255) or may be partitioned into a plurality of distinct software components that interact with each other to govern the rollout or roll back of an update within the nodes 255, 265, 275, and 285 of the data center…in operation, the state machine 255 employs predefined procedures to initiate an update, to validate the updated instances, and, based on the 
Judge, Rao and Johnson are analogous art because they are from the same field of endeavor, software updating.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Judge, Rao and Johnson before him or her, to modify the system of Judge and Rao, in particular Judge to include the teachings of Johnson, as a system for safe and reversible rolling upgrades, and accordingly it would enhance the system of Judge, which is focused on managing software, because that would provide Judge with the ability to utilize routines for upgrade and downgrade as suggested by Johnson (column 2, line 67-column 3, line 15, column 17, lines 25-32).      

  In regards to claim 20, Judge and Rao, in particular Judge doesn’t explicitly teach:
the code repository comprises: release definitions; memory region state definitions; upgrade routines; and downgrade routines.
However, Johnson teaches such use: (column 2, line 67-column 3, line 15, see the fabric controller maintains and manages various configuration requirements of the service application, or states, which govern what actions the fabric controller may take in a given situation with respect to the service application… the update mechanism--in 
Judge, Rao and Johnson are analogous art because they are from the same field of endeavor, software updating.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Judge, Rao and Johnson before him or her, to modify the system of Judge and Rao, in particular Judge to include the teachings of Johnson, as a system for safe and reversible rolling upgrades, and accordingly it would enhance the system of Judge, which is focused on managing software, because that would provide Judge with the ability to utilize routines .     
Conclusion

9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publications

Perry et al. 		7020696 		Distributed management system 

Banavalikar et al. 	20140059530  	Updates for Servers

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evral Bodden whose telephone number is 571-272-3455.  The examiner can normally be reached on Monday to Friday, 8:30 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/EVRAL E BODDEN/Primary Examiner, Art Unit 2193